United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2673
                                    ___________

Michael Carmie Antonelli,                *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Linda Sanders, Warden, FCI,              *
Forrest City, Arkansas,                  * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: April 27, 2007
                                 Filed: May 9, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Carmie Antonelli appeals following the district court’s1 dismissal of
his 28 U.S.C. § 2241 petition and denial of his motions for relief from judgment and
for a protective order. We conclude that the dismissal of the section 2241 petition was
proper for the reasons explained by the district court, see Abdullah v. Hedrick, 392


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
F.3d 957, 959 (8th Cir. 2004) (de novo standard of review), and that the district court
did not abuse its discretion in denying the motions, see Sanders v. Clemco Indus., 862
F.2d 161, 169 (8th Cir. 1988) (relief from judgment); Goff v. Harper, 60 F.3d 518,
520-21 (8th Cir. 1995) (injunctive relief).

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                         -2-